DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 21 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the spring" in lines 2 and 3  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “the spring” is “the biasing member which is a spring”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-10, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Broekman (US 10,478,904).
Regarding claim 1, Broekman discloses an arbor (Figs. 1-6B) for a hole saw, the arbor comprising: an arbor shaft 2 configured to be coupled to a power tool, the arbor shaft defining a longitudinal axis; an arbor stem 12, 13 supported by the arbor shaft (via a mounting part 16, col. 9 lines 11-34), the arbor stem including at least one arm 13 having a threaded portion 14 configured to engage the hole saw; and an actuator 15 supported by the arbor shaft (via the mounting part 16), wherein the actuator is operable to move the threaded portion of the at least one arm relative to the longitudinal axis. (Figs. 4-5, col. 10 lines 7-18)
Regarding claim 2, Broekman discloses the threaded portion defines a portion of a circumference of the arbor stem, and wherein a size of the circumference is adjustable by movement of the actuator. (col. 9 lines 58-59)
Regarding claim 3, Broekman discloses the at least one arm moves radially relative to the longitudinal axis.
Regarding claim 7, Broekman discloses the actuator is adjustable into a plurality of positions, wherein in a first position (Fig. 5), the at least one arm is positioned in an expanded state such that the arbor is securably coupled to the hole saw, and wherein in a second position (Fig. 4), the at least one arm is positioned in a collapsed state such that the arbor is releasable from the hole saw.
Regarding claim 8, Broekman discloses a biasing member 18 coupled to the actuator to bias the actuator toward the first position. (col. 9 lines 41-46)
Regarding claim 9, Broekman discloses a retaining member 16 (the mounting part) coupled to the arbor shaft and housing the spring, wherein a first end of the spring is coupled to a bottom of the retaining member and a second end of the spring is coupled to the actuator. (Figs. 2-6)
Regarding claim 10, Broekman discloses the arbor stem includes a plurality of arms 12, 13.
Regarding claim 17, Broekman discloses a method of operating an arbor for a hole saw, the arbor including an arbor shaft 2 configured to be coupled to a power tool, the arbor shaft defining a longitudinal axis, an arbor stem 12, 13 supported by the arbor shaft (via a mounting part 16), the arbor stem including at least one arm 13 having a threaded portion 14 configured to engage the hole saw, and an actuator 15 supported 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broekman.
Regarding claim 11, Broekman does not disclose the arbor stem includes four arms. However, Broekman discloses the thread engagement parts (12, 14) can be more than two (col. 11 lines 43-44). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arbor stem to include four arms as taught by Broekman to obtain an optimal effect for quick clamping and releasing the arbor to a hole.
Allowable Subject Matter
Claim 20 is allowed.
Claims 4-6, 12-16, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4 and 5, Broekman does not disclose “the actuator is movable axially along the arbor shaft toward and away from the arbor stem.”
Regarding claims 12 and 13, Broekman does not disclose “at least one pin coupled to the actuator for movement with the actuator, wherein a portion of the at least one pin is receivable within a hole of the at least one arm.”
Regarding claims 14 and 15, Broekman does not disclose “a biasing member coupled to the at least one arm to bias the threaded portion toward the longitudinal axis.”
Regarding clam 16, Broekman does not disclose “a portion of the at least one pin is receivable within a hole of the at least one arm.”
Regarding claim 18, Broekman does not disclose “actuating the actuator includes moving the actuator axially along the arbor shaft away from the arbor stem.”
Regarding claim 19, Broekman does not disclose “the arbor further includes a biasing member coupled to the at least one arm, and wherein moving the threaded portion of the at least one arm includes biasing the threaded portion of the at least one arm toward the longitudinal axis with the biasing member.”
Regarding claim 20, Broekman does not disclose “a collar supported by and slidable along the arbor shaft; a plurality of pins extending from the collar toward the 
Other prior art of record, alone or in combination, does not teach each of the allowable claims as set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998.  The examiner can normally be reached on Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHWEN-WEI SU/Examiner, Art Unit 3722